SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-5721 LEUCADIA NATIONAL CORPORATION (Exact name of registrant as specified in its Charter) New York (State or other jurisdiction of 13-2615557 (I.R.S. Employer incorporation or organization) Identification Number) 315 Park Avenue South, New York, New York (Address of principal executive offices) 10010-3607 (Zip Code) (212) 460-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESXNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESNOX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, at July 28, 2010:243,317,407. PART I – FINANCIAL INFORMATION Item 1.Financial Statements. LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2010 and December 31, 2009 (Dollars in thousands, except par value) (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments Trade, notes and other receivables, net Prepaids and other current assets Total current assets Non-current investments ($246,219 and $210,364 collateralizing current liabilities) Notes and other receivables, net Intangible assets, net and goodwill Other assets Property, equipment and leasehold improvements, net Investments in associated companies ($1,641,846 and $1,792,683 measured using fair value option) Total $ $ LIABILITIES Current liabilities: Trade payables and expense accruals $ $ Deferred revenue Other current liabilities Debt due within one year Total current liabilities Other non-current liabilities Long-term debt Total liabilities Commitments and contingencies EQUITY Common shares, par value $1 per share, authorized 600,000,000 shares; 243,317,407 and 243,288,154 shares issued and outstanding, after deducting 47,525,707 and 47,524,960 shares held in treasury Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Leucadia National Corporation shareholders’ equity Noncontrolling interest Total equity Total $ $ See notes to interim consolidated financial statements. 2 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations For the periods ended June 30, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) For the Three Month For the Six Month Period Ended June 30, Period Ended June 30, Revenues and Other Income: Manufacturing $ Telecommunications Oil and gas drilling services – – Property management and service fees Gaming entertainment Investment and other income Net securities gains (losses) ) ) Expenses: Cost of sales: Manufacturing Telecommunications Direct operating expenses: Oil and gas drilling services – – Property management and services Gaming entertainment Interest Salaries and incentive compensation Depreciation and amortization Selling, general and other expenses Income (loss) from continuing operations before income taxes and income (losses) related to associated companies ) ) Income taxes Income (loss) from continuing operations before income (losses) related to associated companies ) ) Income (losses) related to associated companies, net of income tax provision (benefit) of $(10,609), $47,997, $(4,697) and $12,737 ) ) Income (loss) from continuing operations ) ) Income from discontinued operations – – Net income (loss) ) ) Net loss attributable to the noncontrolling interest 39 Net income (loss) attributable to Leucadia National Corporation common shareholders $ ) $ $ ) $ (continued) See notes to interim consolidated financial statements. 3 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (continued) For the periods ended June 30, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) For the Three Month For the Six Month Period Ended June 30, Period Ended June 30, Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ ) $ $ ) $ Income from discontinued operations – – Net income (loss) $ ) $ $ ) $ Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ ) $ $ ) $ Income from discontinued operations – – Net income (loss) $ ) $ $ ) $ Amounts attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations, net of taxes $ ) $ $ ) $ Income from discontinued operations, net of taxes – – Net income (loss) $ ) $ $ ) $ See notes to interim consolidated financial statements. 4 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows For the six months ended June 30, 2010 and 2009 (In thousands) (Unaudited) Net cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used for operations: Deferred income tax provision (benefit) ) Depreciation and amortization of property, equipment and leasehold improvements Other amortization Share-based compensation Excess tax benefit from exercise of stock options (9 ) ) Provision for doubtful accounts Net securities (gains) losses ) (Income) losses related to associated companies ) Distributions from associated companies Net (gains) losses related to real estate, property and equipment, and other assets ) Income related to Fortescue’s Pilbara project ) ) Gain on buyback of debt – ) Loss on debt conversion – Investments classified as trading, net – ) Net change in: Restricted cash ) ) Trade, notes and other receivables ) Prepaids and other assets ) Trade payables and expense accruals ) Other liabilities Deferred revenue ) Income taxes payable Other ) ) Net cash used for operating activities ) ) Net cash flows from investing activities: Acquisition of property, equipment and leasehold improvements ) ) Acquisitions of and capital expenditures for real estate investments ) ) Proceeds from disposals of real estate, property and equipment, and other assets Settlement of lawsuit Advances on notes and other receivables ) ) Collections on notes, loans and other receivables Investments in associated companies ) ) Capital distributions from associated companies Purchases of investments (other than short-term) ) ) Proceeds from maturities of investments Proceeds from sales of investments Other 27 ( 35
